       Case 2:20-cv-01315-WBS-KJN Document 10 Filed 10/05/20 Page 1 of 2


1    Kirk J. Anderson (SBN 289043)
2    kanderson@budolaw.com
     BUDO LAW P.C.
3    5610 Ward Rd., Suite #300
     Arvada, CO 80002
4
     Tel. 720-225-9440
5    Fax: 720-225-9331
6    Attorneys for Plaintiff
7    Valyrian IP LLC
8
9                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10                           SACRAMENTO DIVISION
11
12   VALYRIAN IP LLC,
13
                         Plaintiff,
14                                                 Case No. 2:20-cv-01315-WBS
15         v.

16   TELUS COMMUNICATIONS (U.S.)
     INC.,
17
18                       Defendant.
19
20
           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff,
21
22   Valyrian IP LLC dismisses without prejudice all claims by Plaintiff Valyrian IP LLC
23   against Telus Communications (U.S.) Inc. Each party shall bear its own costs,
24
     expenses, and attorney’s fees.
25
26                                                  /s/Kirk J. Anderson_________
                                                    Kirk J. Anderson (SBN 289043)
27                                                  kanderson@budolaw.com
28                                                  BUDO LAW P.C.
     Case No. 2:20-cv-01315-WBS
                                               1
         Case 2:20-cv-01315-WBS-KJN Document 10 Filed 10/05/20 Page 2 of 2


1                                                   5610 Ward Rd., Suite #300
2                                                   Arvada, CO 80002
                                                    Tel. 720-225-9440
3                                                   Fax: 720-225-9331
4
                                                    Attorneys for Plaintiff
5                                                   Valyrian IP LLC
6
7                              CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that a true and correct copy of the foregoing was served
8
9     via e-mail on this 5th day of October 2020, on all counsel of record.
10
                                                    /s/ Kirk J. Anderson____
11                                                  Kirk J. Anderson
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 2:20-cv-01315-WBS                 2                NOTICE OF VOLUNTARY DISMISSAL
